DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.                   

    PNG
    media_image1.png
    417
    663
    media_image1.png
    Greyscale

	As shown in annotated Fig. 11, the gate stack 1102/1104 has a bottom surface (i.e. the thickness of 1102?) with a stepped profile, with the bottom surface of the first portion P1 of the gate stack 1102/1104 (e.g. the height of layer 1102 in P1 ?) having a same height the bottom surface of the second portion P2 of the gate stack (e.g. the height of layer 1102 in P2 ?)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  
	In claim 3, at line 1, the term “the space” should be read as – a space --.
	There is an editorial error in claim 8, as shown below:

    PNG
    media_image2.png
    171
    979
    media_image2.png
    Greyscale

  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 15-20 of U.S. Patent No. 10,896,962. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘962 fully encompasses the scope of the current application, regardless of the obvious variation in claimed language.
Current Application
US 10,896,962
1. A method of forming a semiconductor device, comprising: 
forming an inner spacer on a semiconductor fin; 

forming a gate stack on the semiconductor fin, between the outer spacers.

forming an inner spacer on a semiconductor fin; 
forming two outer spacers around the inner spacer, with one outer spacer being in contact with the inner spacer and with the other outer spacer being separated from the inner spacer by a gap; 
forming a dipole-forming layer on the semiconductor fin in the gap; 
etching away the inner spacer; and forming a gate stack on the semiconductor fin, between the outer spacers.

forming a dummy gate on the semiconductor fin; 
forming an inner spacer layer on the dummy gate; 
polishing the inner spacer layer down to a height of a top surface of the dummy gate to separate the inner spacer layer into two inner spacers; and 


forming a dummy gate on the semiconductor fin; 

polishing the inner spacer layer down to a height of a top surface of the dummy gate to separate the inner spacer layer into two inner spacers; and 


3. The method of claim 2, further comprising etching away the dummy gate, with a space left by etching away one of the inner spacers and by etching away the dummy gate forms the gap.
4. The method of claim 2, further comprising forming an outer spacer layer on the inner spacer layer, wherein polishing the inner spacer layer also polishes the outer spacer layer to form the two outer spacers.
4. The method of claim 2, further comprising forming an outer spacer layer on the inner spacer layer, wherein polishing the inner spacer layer also polishes the outer spacer layer to form the two outer spacers.
5. The method of claim 1, wherein the gate stack is formed partially over the dipole-forming layer and partially in contact with the semiconductor fin, without the dipole-forming layer intervening.
5. The method of claim 1, wherein the gate stack is formed partially over the dipole-forming layer and partially in contact with the semiconductor fin, without the dipole-forming layer intervening.
6. The method of claim 1, wherein the dipole-forming layer covers between 50% and 80% of a region of the 

7. The method of claim 1, wherein forming the dipole-forming layer comprises: 
depositing a dipole-forming material in the gap; 
depositing a protective layer over the dipole-forming material in the gap; 
filling remaining space in the gap with an organic planarizing layer; 
etching back the dipole-forming material and the protective layer around the organic planarizing layer to leave a substantially horizontal dipole-forming layer on a bottom surface of the gap; and 
etching away the organic planarizing layer and the protective layer.
7. The method of claim 1, wherein forming the dipole-forming layer comprises: 
depositing a dipole-forming material in the gap; 
depositing a protective layer over the dipole-forming material in the gap; 
filling remaining space in the gap with an organic planarizing layer; 
etching back the dipole-forming material and the protective layer around the organic planarizing layer to leave a substantially horizontal dipole-forming layer on a bottom surface of the gap; and etching away the organic planarizing layer and the protective layer.
8. The method of claim 1, wherein the dipole-forming layer is formed from a material selected from the group consisting of an oxide of an International 


a dipole-forming layer on the semiconductor channel that covers less than the full semiconductor channel; and a gate stack formed over semiconductor channel, with a first portion of the gate stack being formed over the dipole-forming layer and a second portion of the gate stack having no dipole-forming layer under it.
15. A semiconductor device, comprising: a semiconductor channel; 
a dipole-forming layer on the semiconductor channel that covers less than the full semiconductor channel; and a gate stack formed over semiconductor channel, with a first portion of the gate stack being formed over the dipole-forming layer and a second portion of the gate stack having no dipole-forming layer under it.
10. The semiconductor device of claim 9, wherein the dipole-forming layer covers between 50% and 80% of the semiconductor channel.
16. The semiconductor device of claim 15, wherein the dipole-forming layer covers between 50% and 80% of the semiconductor channel.
11. The semiconductor device of claim 9, wherein the dipole-forming layer is formed from a material selected from the group consisting of an oxide of an 


18. The semiconductor device of claim 15, wherein the gate stack has a bottom surface with a stepped profile, with the bottom surface of the first portion of the gate stack having a greater height than the bottom surface of the second portion of the gate stack.
13. The semiconductor device of claim 12, wherein the bottom surface of the gate stack includes a height transition region between the first portion of the gate stack and the second portion of the gate stack.
19. The semiconductor device of claim 18, wherein the bottom surface of the gate stack includes a height transition region between the first portion of the gate stack and the second portion of the gate stack.
14. The semiconductor device of claim 9, wherein the semiconductor channel is a semiconductor fin.
20. The semiconductor device of claim 15, wherein the semiconductor channel is a semiconductor fin.




Examiner’s Remarks
6.	It seems that a printed-error appears in claim 2 of the parent application (US 10,896,962) that may need correction.

    PNG
    media_image3.png
    409
    896
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    292
    717
    media_image4.png
    Greyscale


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

                                  
    PNG
    media_image5.png
    210
    308
    media_image5.png
    Greyscale

Xu et al. failed to teach one outer spacer 202 being separated from the inner spacer by a gap; and forming a dipole-forming layer 224 on the semiconductor fin 220 in the gap.
In re claim 9, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0179261.  The improvement comprises a gate stack formed over semiconductor channel, with a first portion of the gate stack being formed over the dipole-forming layer and a second portion of the gate stack having no dipole-forming layer under it.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 4, 2020



/HSIEN MING LEE/